UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of September 30, 2011 Commission File Number 333-98397 Lingo Media Corporation (Translation of registrant's name into English) 151 Bloor Street West, Suite 703, Toronto, Ontario Canada M5S 1S4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. LINGO MEDIA CORPORATION Date: November 28, 2011 By: /s/Michael Kraft Michael Kraft President and CEO LINGO MEDIA CORPORATION Condensed Consolidated Interim Financial Statements For the nine-month period ended September 30, 2011 LINGO MEDIA CORPORATION Condensed Consolidated Interim Financial Statements As at September 30, 2011 Notice to Reader Management has compiled the Condensed Consolidated Interim Financial Statements of Lingo Media Corporation (“Lingo Media” or the “Company”) consisting of the Condensed Consolidated Interim Balance Sheet as at September 30, 2011 and the Condensed Consolidated Interim Statements of Comprehensive Income, Changes in Equity and Cash Flows for the nine months then ended.All amounts are stated in Canadian Dollars. An accounting firm has not reviewed or audited these Interim Financial Statements and Management Discussion and Analysis thereon. 2 LINGO MEDIA CORPORATION Condensed Consolidated Interim Financial Statements As at September 30, 2011 Contents Condensed Consolidated Interim Financial Statements Page Balance Sheet 4 Statement of Comprehensive Income 5 Statement of Changes in Equity 6 Statement of Cash Flows 7 Notes to the Financial Statements 8 3 LINGO MEDIA CORPORATION Condensed Consolidated Interim Balance Sheet As at September 30, 2011 (Unaudited, expressed in Canadian Dollars, unless otherwise stated) Notes September 30, 2011 December 31, 2010 ASSETS (Note 17) Current Assets Cash and cash equivalents $ $ Accounts receivable 6 Prepaid and other receivables Non-Current Assets Property and equipment, net 7 Publishing development cost, net 8 - Software and web development costs, net 9 Goodwill 19 TOTAL ASSETS LIABILITIES AND EQUITY Current Liabilities Accounts payable Accrued liabilities Loans payable 10 Non-Current Liabilities Loan payable 19 - TOTAL LIABILITIES Equity Attributable to the Equity Holders of the Company Share capital 11 Warrants 13 - Share based payment reserve 12 Accumulated other comprehensive income ) Deficit ) ) TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. These condensed consolidated interim financial statements are authorized for issue by the Board of Directors on November 25, 2011. /s/ Scott Remborg /s/ Michael Kraft Director Director 4 LINGO MEDIA CORPORATION Condensed Consolidated Interim Statement of Comprehensive Income For the nine-months ended September 30, 2011 and 2010 (Unaudited, expressed in Canadian Dollars, unless otherwise stated) Notes For the three months ended September 30, For the nine months ended September 30, (Note 17) (Note 17) Revenue $ Direct Costs ) Gross Profit Operating Expenses Depreciation – property and equipment 7 Amortization – publishing development costs 8 - Amortization – software and web development 9 Selling, general and administrative expenses Share based payment 12 Total Expenses Loss from Operations ) Net Finance Charges Interest (income) expense Foreign exchange (gain) / loss ) ) ) LossBefore Tax ) Income Tax Expense Loss for the Period –Operations ) Other Comprehensive Income Exchange differences on translating foreign operations ) Total Comprehensive Loss, Net of Tax $ ) $ ) $ ) $ ) Loss per Share Basic and Diluted $ ) $ ) $ ) $ ) Weighted Number of Common Shares Outstanding Basic and Diluted The accompanying notes are an integral part of these condensed consolidated interim financial statements. 5 LINGO MEDIA CORPORATION Condensed Consolidated Interim Statement of Changes in Equity For the nine-months ended September 30, 2011 (Unaudited, expressed in Canadian Dollars, unless otherwise stated) Issued share capital Share based payment reserve Warrants Accumulated other comprehensive income Deficit Total equity Number of shares Amount Balance as at January 1, 2010 $ ) $ ) $ Loss for the period / year - ) ) Other comprehensive income / (loss) - Issued shares - acquisition of ELL Technologies - Issued shares - against loan payable - Warrants expired - shares - - ) - - - Share based payments charged to operations - Balance as at September 30, 2010 - ) ) Loss for the period / year - ) ) Comprehensive loss - Share based payments charged to operations - - ) - - - ) Balance as at December 31, 2010 - ) Issued shares - equity financing - Issued shares - debt settlement - Loss for the period - ) ) Warrants issued - ) - Share based payments charged to operations - Comprehensive Loss - ) - ) Balance as at September 30, 2011 $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 6 LINGO MEDIA CORPORATION Condensed Consolidated Interim Statement of Cash Flows For the nine-months ended September 30, 2011 (Unaudited, expressed in Canadian Dollars, unless otherwise stated) For the three months ended September 30, For the nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Loss Before Tax $ ) $ ) $ ) $ ) Adjustments to Net Profit for Non Cash Items: Depreciation - property & equipment Depreciation – software & web development costs Share based payment Other non-cash financial expense - - Operating Loss before Working Capital Changes ) Working Capital Adjustments: (Increase)/decrease in accounts receivable ) ) (Increase)/decrease in prepaid and other receivables ) Increase/(decrease) in accounts payable ) ) Increase/(decrease) in deferred revenue - ) - Increase/(decrease)in accrued liabilities ) Cash Generated from / (used in) Operations ) CASH FLOWS FROM INVESTING ACTIVITIES Expenditures on software & web development costs ) ) ) Deferred cost - - - ) Purchase of property, plant and equipment ) - ) Net Cash Flows Generated from / (used in) Investing Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Share capital issue during the period - - Share issue costs ) - ) - Increase/(Decrease) in loans payable ) - ) - Loan and payable settled by shares - - - Advances/Loan Payable - - Net Cash Flows Generated from / (used in) Financing Activities ) NET INCREASE / (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) ) Cash and Cash Equivalents at the Beginning of the Period Cash and Cash Equivalents at the End of the Period $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 7 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements September 30, 2011 (Unaudited - See Notice to Reader) 1. CORPORATE INFORMATION Lingo Media Corporation (“Lingo Media” or the “Company”) is a publicly listed company incorporated in Canada with limited liability under the legislation of the Province of Ontario and its shares are listed on the TSX Venture Exchange and inter-listed on the OTC Bulletin Board. The condensed interim consolidated financial statements of the Company as at and for the quarter ended September 30, 2011 comprise the Company and its subsidiaries (together referred to as the” Group" and individually as "Group entities"). The Company is a diversified online and print-based education product and services company focused on English language learning ("ELL"). ELL Technologies Limited ("ELL Technologies"), a subsidiary acquired in 2010, is a globally-established ELL multi-media and online training company marketing under the Q Group brand.Parlo Corporation ("Parlo"), is a fee-based online ELL training and assessment service.Speak2Me Inc. (“Speak2Me”), a subsidiary acquired in 2007, is a free-to-customer advertising-based online ELL service in China.Lingo Learning Inc. ("Lingo Learning") (formerly Lingo Media Ltd.) is a print-based publisher of ELL programs in China.Lingo Media through its subsidiary A+ Child Development (Canada) Ltd. (“A+”), until filing for a proposal to creditors, specialized in distributing early childhood cognitive development programs. The head office, principal address and registered and records office of the Company are located at 151 Bloor Street West, Suite 703, Toronto, Ontario, Canada, M5S 1S4. These condensed consolidated interim financial statements have been prepared on a going concern basis, which contemplates the realization of assets and settlement of liabilities in the normal course of business. The Company has incurred significant losses over the years. This raises significant doubt about the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent upon raising additional financing through share issuance, borrowing, sales agreements and distribution agreements. There are no assurances that the Company will be successful in achieving these goals. 2. BASIS OF PREPRATION Statement of compliance These consolidated interim financial statements are unaudited and have been prepared in accordance with IAS 34 ‘Interim Financial Reporting’ (“IAS 34”) using accounting policies consistent with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”) and Interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”). These are the Group’s third IFRS consolidated interim financial statements for part of the period covered by the Company’s first IFRS consolidated annual financial statements for the year ending December 31, 2011. Previously, the Company prepared its consolidated annual and consolidated interim financial statements in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”).These condensed interim consolidated financial statements should be read in conjunction with annual financial statements for the year ending December 31, 2010. As these are the Group’s third set of consolidated interim financial statements in accordance with IFRS, the Company’s disclosures exceed the minimum requirements under IAS 34. The Company has elected to exceed the minimum requirements in order to present the Company’s accounting policies in accordance with IFRS and the additional disclosures required under IFRS, which also highlight the changes from the Group’s 2010 annual consolidated financial statements prepared in accordance with Canadian GAAP. In 2012 and beyond, the Company may not provide the same amount of disclosure in the Group’s interim consolidated financial statements under IFRS as the reader will be able rely on the annual consolidated financial statements which will be prepared in accordance with IFRS.An explanation of how the transition to IFRS has affected the reported financial position, financial performance and cash flows of the Group is provided in Note 17. The policies set out below in Note 4 have been consistently applied to all the years presented and by all companies within the Group, unless otherwise stated. 8 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements September 30, 2011 (Unaudited - See Notice to Reader) 2. BASIS OF PREPRATION (Cont’d) Basis of measurement These condensed interim consolidated financial statements have been prepared on the historical cost basis. The comparative figures presented in these condensed consolidated interim financial statements are in accordance with IFRS and any changes from figures previously reported under Canadian GAAP have been discussed in Note 17. Basis of consolidation The condensed interim consolidated financial statements comprise the financial statements of the Company and the entities controlled by the Company (i.e. subsidiaries) as at September 30, 2011. Control exists when the Company has the power, directly or indirectly, to govern the financial and operating policies of an entity so as to obtain benefits from its activities. Subsidiaries are fully consolidated from the date of acquisition, being the date on which the Group obtains control, and continue to be consolidated until the date when such control ceases. The financial statements of the subsidiaries are prepared for the same reporting period as the parent company, using consistent accounting policies. All inter-group balances, transactions, unrealized gains and losses resulting from inter-group transactions and dividends are eliminated in full. Functional and presentation currency The functional currency is the currency of the primary economic environment in which the entity operates and has been determined for each entity within the Group. These consolidated financial statements are presented in Canadian Dollars, which is the Company’s functional currency and presentation currency. The functional currency of its Chinese subsidiary is Chinese Renminbi (“RMB”) and the functional currency of its ELL Technologies subsidiary is the United States Dollar (“US$”). The functional currency determinations were conducted through an analysis of the consideration factors identified in IAS 21, “The Effects of Changes in Foreign Exchange Rates”. Subsequent to the adoption of IFRS, all resulting translation differences are reported as a separate component of shareholders’ equity titled “Accumulated Other Comprehensive Income”. 3. SIGINFICANT ACCOUTING JUDGEMENTS, ESTIMATES AND ASSUMPTIONS The preparation of the Group’s consolidated financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the application of accounting policies, reported amounts of assets, liabilities and contingent liabilities, revenues and expenses at the date of the consolidated financial statements and during the reporting period. Estimates and assumptions are continuously evaluated and are based on management’s historical experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. However, actual outcomes can differ from these estimates. Revisions to accounting estimates are recognized in the period in which the estimate is revised if the revision affects only that period or in the period of the revision and further periods if the review affects both current and future periods. Information about critical judgements in applying accounting policies that have the most significant effect on the amounts recognized in the consolidated financial statements is included in the following notes: Note 2.4 – Determination of functional and presentation currency 9 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements September 30, 2011 (Unaudited - See Notice to Reader) 4. SUMMARY OF SIGINFICANT ACCOUTING POLICIES The Company prepares its consolidated financial statements in accordance with Canadian generally accepted accounting principles as set out in the Handbook of the Canadian Institute of Chartered Accountants (“CICA Handbook”). In 2010, the CICA Handbook was revised to incorporate International Financial Reporting Standards, and require publicly accountable enterprises to apply such standards effective for years beginning on or after January 1, 2011. Accordingly, the Company commenced reporting on this basis in its 2011 interim consolidated financial statements. In these consolidated financial statements, the term “Canadian GAAP” refers to Canadian GAAP before the adoption of IFRS. These interim consolidated financial statements have been prepared in accordance with IFRS applicable to the preparation of these financial statements, including IAS 34, Interim Financial Reporting, and IFRS 1, First-time Adoption of International Financial Reporting Standards. The accounting policies followed in these condensed consolidated interim financial statements are the same as those applied in the Company’s condensed consolidated interim financial statements for the periods ended March 31 and June 30, 2011. The Company consistently applied the same accounting policies throughout all periods presented, as if the policies had always been in effect. Note 17 discloses the impact of the transition to IFRS on the Company’s reported equity as at September 30, 2010 and comprehensive income for the three and nine months ended September 30, 2010, including the nature and effect of significant changes in accounting policies from those used in the Company’s consolidated financial statements for the year ended December 31, 2010. The accounting policies applied in these condensed interim consolidated financial statements are based on IFRS effective for the year ended December 31, 2011, as issued and outstanding as of November 29, 2011, the date the Board of Directors approved the financial statements. Any subsequent changes to IFRS that are given effect in the Company’s annual consolidated financial statements for the year ending December 31, 2011 could result in restatement of these condensed consolidated interim financial statements, including transition adjustments recognized on change-over to IFRS. The condensed consolidated interim financial statements should be read in conjunction with the Company’s Canadian GAAP annual financial statements for the year ended December 31, 2010, and the Company’s condensed consolidated interim financial statements for the quarter ended September 30, 2011 prepared in accordance with IFRS applicable to interim financial statements. 10 LINGO MEDIA CORPORATION Notes to Condensed Consolidated Interim Financial Statements September 30, 2011 (Unaudited - See Notice to Reader) 5. BUSINESS COMBINATIONS Proportion of ownership interest and voting rights held Name of subsidiary
